Citation Nr: 9928575	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-19 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to 
October 1956.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant served on active duty from October 1952 to 
October 1956.

2. The veteran's service medical records are not available 
and are presumed to have been destroyed in the 1973 fire 
at the National Personnel Records Center (NPRC).

3. The appellant testified that he was not examined or 
treated by a physician for any hearing difficulty in 
service.  The first medical evidence indicating treatment 
of record covers the period from 1995 to 1997, when the 
appellant was seen at the VAMC in Palm Beach, Florida.  
This evidence establishes bilateral hearing loss and 
Eustachian tube dysfunction.  

4. The appellant has presented no competent medical evidence 
showing a nexus between diagnosis of his bilateral hearing 
loss in the post service period and any incident or event 
of his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As stated above, the record reflects that the appellant 
served on active duty from October 1952 to October 1956.  The 
appellant's complete service medical records are not 
available for review for evidence of the alleged hearing loss 
while the appellant was on active duty.  These records are 
believed to have been destroyed in a fire at the National 
Personnel Records Center (NPRC).  Consequently, in reaching 
this decision, the Board fully acknowledges and accepts its 
heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).
The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") concluded 
in Savage that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

At his hearing, the appellant testified under oath that he 
was not examined or treated by a physician for any hearing 
difficulty during service.  He also stated that he was not 
seen by a doctor for his hearing throughout the 1950's, 
1960's and 1970's.  More recently, the appellant was seen at 
the VAMC in Palm Beach, Florida, for a period spanning the 
years from 1995 to 1997, during which time he complained of 
bilateral hearing loss.  He reported his belief that the 
current hearing loss had started in service, but that as a 
young man, he had not sought treatment.

In November 1995, the examining physician noted that the 
appellant had a history of bilateral serous otitis, and the 
following month, the examining physician noted a history of 
eustachian tube dysfunction.  The physician also noted that 
bilateral myringotomy tubes had been inserted in the 
appellant's ears in 1991 and again in 1993.  In December 
1995, the appellant was informed that the tube in his right 
ear had come out previously, but that the left was still 
intact.

The November 1995 consultation also indicated that in the 
appellant's right ear, the cerumen had been removed, the 
tympanic membrane was scarred but intact with evidence of 
fluid bubbles.  In his left ear, the tube was extruded.  An 
audiologist noted that the appellant suffered from bilateral 
flat mild to moderate hearing loss.  Tympanograms revealed 
negative middle ear pressure and normal static compliance in 
both ears.  Other medical evidence of record is consistent 
with these findings.

Also on file are letters from family and friends attesting to 
the appellant's loss of hearing upon return from service.  In 
two instances it is noted that the authors are sisters of the 
veteran, and are registered nurses.  It was generally 
indicated in the correspondence that the appellant did not 
have hearing problems prior to service, but that hearing 
impairment was shown upon return from service.  It was 
indicated that he turned the television up loud, and did not 
listen unless spoken to directly.

Although the appellant has produced medical evidence of 
current bilateral hearing loss, the Board nonetheless 
concludes that the appellant has not submitted evidence 
sufficient to render his claim of service connection for the 
condition well grounded.  Caluza, 7 Vet. App. at 498.  The 
appellant has failed to provide competent medical evidence 
which provides a nexus, as reflected by medical diagnosis or 
opinion, between the appellant's bilateral hearing loss, 
diagnosed in 1995 and the noise he was exposed to in the 
1950s or any other incident in service.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996) (with respect to medical 
nexus for well groundedness, the claimant must supply 
objective medical evidence to support claim).

It is noted that two of the people from whom correspondence 
was received reported that they were registered nurses.  It 
is not indicated, however, that they have any particular 
specialty in hearing loss.  It is not shown that they ever 
medically treated the veteran.  Finally, it does not appear 
that as they noticed this reported progressive hearing loss 
that they encouraged the veteran to see a doctor.  While they 
generally attribute the hearing loss to the time of service, 
they are apparently relying on memory for this conclusion.  
There is no evidence of documentation, simply 40 plus year 
old recollections.  It strains credulity that this pathology 
was ongoing for all that time and some sort of treatment was 
not sought or recommended by the medical people in the 
family.

The Board has considered the both the appellant's and other 
lay witnesses' contentions on appeal that his current 
bilateral hearing loss stems from exposure to noise during 
service, and that his hearing worsened after service.  
However, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to a relationship 
between his disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the other 
individuals do not have the medical expertise to provide 
competent evidence on the question at issue.  On the basis of 
the above findings, the Board can identify no basis in the 
record that would make the appellant's claim of service 
connection plausible or possible.  38 U.S.C.A. § 5107(a); see 
also Grottveit, 5 Vet. App. at 92; Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where a claim is not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service incurrence and nexus.  
Further, in documents from the RO the veteran has been 
advised of the type of information he needed to submit to 
well ground the claim.

Accordingly, the Board must deny the appellant's claim of 
service connection for bilateral hearing loss as not well 
grounded, and the benefit of the doubt analysis is 
inapplicable.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for bilateral hearing loss 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

